UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2526



In Re: DOROTHY P. LITZENBERG,

                                           Plaintiff - Appellant.




                           No. 97-2692



DOROTHY P. LITZENBERG (Mrs.),
                                           Plaintiff - Appellant,

         and


CECIL COUNTY LAND CORPORATION,     Secretary/
Treasurer Dorothy Litzenberg,

                                                       Plaintiff,
         versus


JOHN H. LITZENBERG; CECIL FEDERAL BANK;
CONESTOGA TITLE COMPANY, Office of Thrift
Supervision,

                                          Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(MISC-94-67, CA-97-3681-JFM)
Submitted:    February 12, 1998            Decided:   March 12, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorothy P. Litzenberg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Appellant appeals the district

court's orders denying several motions filed in regard to a previ-

ously litigated civil action. We have reviewed the record and the
district court's opinions and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. In
Re: Litzenberg, No. MISC-94-67; CA-97-3681-JFM (D. Md. Oct. 17 &

Dec. 8, 1997). We also deny Appellant's motion to recuse the dis-

trict court judge, her petition for immediate review. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                  2